         Case 1:21-cr-00145-PGG Document 56 Filed 09/09/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,
                                                                  ORDER
            - against -
                                                              21 Cr. 145 (PGG)
STEVEN DIGSBY,

                          Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

              The sentencing of Defendant Steven Digsby will take place on January 28, 2022 at

1:00 p.m. in Courtroom 705 of the Thurgood Marshall United States Courthouse, 40 Foley Square,

New York, New York.

              Any sentencing submissions on behalf of the Defendant are due by December 17,

2021. The Government’s sentencing submission is due by January 7, 2022.

Dated: New York, New York
       September 8, 2021
